  8:20-cr-00209-JMG-CRZ Doc # 66 Filed: 04/21/21 Page 1 of 2 - Page ID # 132




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                              8:20CR209

      vs.
                                                                ORDER
VERONICA      M.      SANDOVAL,
SERVANDO V. URIAS, ALEJANDRO G.
VALENCIA, and PRECILIANO H.
LOPEZ,

                     Defendants.


      Defendant Valencia has moved to continue the pretrial motion deadline
and trial setting, (Filing No. 65), because Defendant and defense counsel need
additional time to fully review the discovery received before deciding if pretrial
motions should be filed. The motion to continue is unopposed. Based on the
showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:


      1)       Defendant Valencia’s motion to continue, (Filing No. 65), is granted.

      2)       Pretrial motions and briefs shall be filed on or before June 11, 2021.

      3)       As to all defendants, trial of this case is set to commence before the
               Honorable John M. Gerrard, Chief United States District Judge, in
               Courtroom 1, United States Courthouse, Lincoln, Nebraska, at 9:00
               a.m. on July 12, 2021, or as soon thereafter as the case may be
               called, for a duration of four (4) trial days. Jury selection will be held
               at commencement of trial.

      4)       The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendants in a speedy
8:20-cr-00209-JMG-CRZ Doc # 66 Filed: 04/21/21 Page 2 of 2 - Page ID # 133




         trial, and as to all defendants, the additional time arising as a result
         of the granting of the motion, the time between today’s date and
         June 11, 2021 shall be deemed excludable time in any computation
         of time under the requirements of the Speedy Trial Act, because
         although counsel have been duly diligent, additional time is needed
         to adequately prepare this case for trial and failing to grant additional
         time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1),
         (h)(6) & (h)(7). Failing to timely object to this order as provided under
         this court’s local rules will be deemed a waiver of any right to later
         claim the time should not have been excluded under the Speedy
         Trial Act.

   April 21, 2021.
                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
